FILED
                              NOT FOR PUBLICATION                           JUN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SERGIO MANUEL CEBALLOS-                          No. 07-74104
PACHECO, MARIA DEL ROSARIO
FARFAN-CEBALLOS,                                 Agency Nos. A075-536-059
                                                             A075-536-060
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Sergio Manuel Ceballos-Pacheco and Maria Del Rosario Farfan-Ceballos,

natives and citizens of Mexico, petition for review of the Board of Immigration



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appeals’ (“BIA”) order denying their motion to reopen based on ineffective

assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen and de novo claims of due

process violations in immigration proceedings. Mohammed v. Gonzales, 400 F.3d

785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion or violate due process by denying

petitioners’ motion to reopen on the ground that they failed to establish prejudice.

See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (requiring

prejudice to state valid claim of ineffective assistance of counsel). Although

petitioners allege former counsel deprived them of an opportunity to challenge the

BIA’s denial of their cancellation applications before this court, they have failed to

describe a colorable challenge to the BIA’s denial of their applications that would

establish “plausible grounds for relief.” Id. (presumption of prejudice rebutted

when petitioners do not show plausible grounds for relief).

      PETITION FOR REVIEW DENIED.




                                           2                                     07-74104